Indictment for adultery. Verdict guilty. Motion for new trial addressed to the presiding Justice and denied. Appeal to the Law Court.

Held:

That the verdict is not so manifestly wrong as to require the intervention of this court. The evidence was flatly contradictory, and it *560was the province of the jury to determine the truth. The authenticity of most damaging letters alleged to have passed between the parties was denied, but the explanation of the woman defendant who received them, even as it appears in cold type, is so inherently feeble as to forbid credit. Her appearance upon the stand, as well as that of the man, was a proper factor of determination on the part of the jury, and apparently it was unfavorable to the defense.
Z. M. Dwinal, for the State. M. A. Johnson, for the respondents.
Taking all the evidence and. all the circuiristances together we are not convinced that the jury manifestly erred. Appeal denied. Judgment for the State.